Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is  rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.11,217,996. This is a statutory double patenting rejection.
In claim 1, the limitation “a pair of” in “a pair of  differential terminal” has been deleted.  However, differential signals/terminals/ports/wires are inherently paired entities/circuitry or entities/circuitry come in a pair  or one or more pairs. 
Therefore, after consideration, the Examiner decides that claim 1 is  rejected under 35 U.S.C. 101 as claiming the same invention/limitations as that of claim 1 of prior U.S. Patent No.11,217,996.
	Claims 2-10 are rejected under 35 U.S.C. 101 as claiming the same invention/limitations as those of claims 2-10 of prior U.S. Patent No.11,217,996 and/or rejected for virtually dependence from 101 double patenting rejection of claim 1.

	Claims 11-20 are rejected under 35 U.S.C. 101 as claiming the same invention/limitations as those of claims 11-20 of prior U.S. Patent No.11,217,996.

				Allowability Subject Matter
	There is no prior art used to reject the claims in the present application.  However, the allowability will be determined after the 101 double patenting rejection set forth in this office action is resolved.

The Applicant is advised that even if the statutory type (35 U.S.C. 101) double patenting rejection set forth in this office action is overcome, then an obvious type, non-statutory double patenting rejection can/will remain/occur. Depending on Applicant response.  If that is the case, then a terminal disclaimer should be filed to overcome obvious type, non-statutory double patenting rejection  to the bring the application in condition for allowance.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851